     Case 3:19-cv-00054-JM-BGS Document 132 Filed 01/19/21 PageID.2001 Page 1 of 6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10    ALEX MONTOYA; REX SHIRLEY;                          Case No.: 19cv0054 JM(BGS)
      PHILIP PRESSEL; and AARON
11
      GRESSON, individually, and on behalf of             ORDER ON MOTION FOR LEAVE
12    all others similarly situated,                      TO FILE THIRD AMENDED
                                        Plaintiffs,       COMPLAINT
13
14    v.
15    CITY OF SAN DIEGO, a public entity;
      and DOES 1-100,
16
                                      Defendants.
17
18          This matter comes before the court on Plaintiffs’ Motion for Leave to File a Third
19    Amended Complaint. (Doc. No. 105.) The motion has been fully briefed and the court
20    finds it suitable for determination on the papers submitted and without oral argument in
21    accordance with Civil Local Rule 7.1(d)(1).
22          I.    Background
23          On January 9, 2019, Plaintiffs filed a putative class action complaint asserting claims
24    for violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.,
25    section 504 of the Rehabilitation Act, 29 U.S.C. § 794, et seq., California Civil Code
26    section 51, et seq., (the “Unruh Act”), California Civil Code section 54, et seq., (the
27    “Disabled Persons Act”); California Government Code section 4450, et seq., and California
28    Government Code section 11135, et seq. (Doc. No. 1.) Plaintiffs brought claims against

                                                      1
                                                                                   19cv0054 JM(BGS)
     Case 3:19-cv-00054-JM-BGS Document 132 Filed 01/19/21 PageID.2002 Page 2 of 6



1     the City of San Diego (the “City”) and the owners/operators of the dockless electrical
2     vehicles, (the “Scooter Defendants”.)
3           On March 21, 2019, Plaintiffs filed their First Amended Class Action Complaint
4     (“FAC”). (Doc. No. 14.) The FAC alleges that Plaintiffs, who are individuals with
5     disabilities, have found their access to San Diego’s sidewalks diminished by the
6     proliferation of dockless electric vehicles currently in use in the City. (FAC ¶ 1, 12, 13,
7     14, 15.) Further, the FAC alleges that as usage and abandonment of these vehicles and the
8     speed at which they travel increases, Plaintiffs are denied safe, equal and full access to the
9     sidewalks. (Id. at ¶ 41.)
10          All Defendants filed motions to dismiss the FAC. (Doc. Nos. 30, 56, 57, 62, 63.)
11    On January 21, 2020, the court granted all of the motions brought by the individual Scooter
12    Defendants but denied the City’s motion to dismiss. (Doc. No. 89.) On February 1, 2020,
13    City filed its answer to the FAC. (Doc. No. 91.) Plaintiffs chose not to amend their claims
14    against the Scooter Defendants.
15          On April 13, 2020, Plaintiffs and City filed a Joint Motion for Leave to File a Second
16    Amended Complaint under Rule 15(a) of the Federal Rule of Civil Procedure. (Doc. No.
17    95.) The court duly granted the request. (Doc. No. 96.) On April 15, 2020, the Second
18    Amended Complaint (“SAC”) was filed. City filed its answer to the SAC on May 8, 2020.
19    (Doc. No. 102.)
20          The SAC contains allegations like its earlier iterations and includes claims against
21    City for violations of Title II of the ADA, section 504 of the Rehabilitation Act, the Unruh
22    Act, the Disabled Persons Act, California Government Code section 4450, et seq., and
23    California Government Code section 11135, et seq. (SAC.)
24          On May 6, 2020, Magistrate Judge Skomal issued a scheduling order directing that
25    “any motion to join other parties, to amend the pleadings, or to file additional pleadings
26    shall be filed by May 22, 2020.” (Doc. No.101 at ¶ 1.) Neither party filed any motions
27    responsive to this directive.
28

                                                    2
                                                                                    19cv0054 JM(BGS)
     Case 3:19-cv-00054-JM-BGS Document 132 Filed 01/19/21 PageID.2003 Page 3 of 6



1           On October 1, 2020, Plaintiffs filed a Motion for Leave to File Third Amended Class
2     Action Complaint. (Doc. No. 105.)
3           Plaintiffs now seek to amend their complaint to add a single cause of action for state
4     law pre-emption, based on the City’s dockless vehicle ordinance standing in conflict with
5     provisions of the California Vehicle Code. (Doc. No. 105-1 at 3.) The City objects to the
6     addition of the new claim. (Doc. No. 110).
7           II.    Discussion
8           Plaintiffs seek leave to amend under Federal Rule of Civil Procedure 15(a), which
9     states “[t]he court shall freely give when justice so requires.” Fed. R. Civ. P. 15(a)(2).
10    However, if a pretrial scheduling order has established a timetable for amending the
11    pleadings, and the deadline has expired, then plaintiff must show good cause for not having
12    amended the complaint before the time specified. Coleman v. Quaker Oats Co., 232 F.3d
13    1271, 1294 (9th Cir. 2000).
14          Plaintiffs filed their motion just shy of five months past the deadline laid out by
15    Judge Skomal and therefore must establish good cause for modification to the scheduling
16    order to allow their amendment. Fed. R. Civ. P. 16(b)(4).
17          Since a pretrial scheduling order has been entered, the court will look to see if “the
18    moving party [has] demonstrated diligence under Rule 16” before applying “the standard
19    under Rule 15 to determine whether the amendment was proper.” Hood v. Hartford Life
20    & Acc. Ins. Co., 567 F. Supp. 2d 1221, 1224 (E.D. Cal. 2008); see also Johnson v.
21    Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992).
22       A. Good Cause Under Rule 16 and Excusable Neglect Under Rule 6
23          The Rule 16 good cause standard focuses on the “reasonable diligence” of the
24    moving party. Noyes v. Kelly Servs., 488 F.3d 1163, 1174 n.6 (9th Cir. 2007); Coleman,
25    232 F.3d at 1294-95. The moving party must establish good cause by showing that
26    “(1) that [he or she] was diligent in assisting the court in creating a workable Rule 16 order;
27    (2) that [his or her] noncompliance with a Rule 16 deadline occurred or will occur,
28    notwithstanding [his or her] diligent efforts to comply, because of the development of
                                                     3
                                                                                     19cv0054 JM(BGS)
     Case 3:19-cv-00054-JM-BGS Document 132 Filed 01/19/21 PageID.2004 Page 4 of 6



1     matters which could not have been reasonably foreseen or anticipated at the time of the
2     Rule 16 scheduling conference; and (3) that [he or she] was diligent in seeking amendment
3     of the Rule 16 order, once it became apparent that [he or she] could not comply with the
4     order.” Hood, 567 F. Supp. 2d at 1224 (citations omitted). “[T]he focus of the inquiry is
5     upon the moving party’s reasons for seeking modification.” Mammoth Recreations, 975
6     F.2d at 609.
7           In addition to demonstrating good cause, a party moving to amend a pleading after
8     the deadline has passed must also demonstrate excusable neglect. Mireles v. Paragon Sys.,
9     Inc., 2014 WL 575713, at *2 (S.D. Cal Feb 11. 2014); Fed. R. Civ. P. 6(b)(1). The Supreme
10    Court has established a four-part balancing test for determining whether there has been
11    excusable neglect. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380,
12    395 (1993). The four factors to be considered are: (1) the danger of the prejudice to the
13    non-moving party; (2) the length of the delay and its potential impact on judicial
14    proceedings; (3) the reason for the delay, including whether it was within the reasonable
15    control of the movant; and (4) whether the moving party’s conduct was in good faith. Id.
16          The court finds that although there is nothing in the record to suggest that Plaintiffs
17    have not been “reasonably diligent” in investigating and pursuing their original claims, the
18    same cannot be said for this new claim. Plaintiffs contend they only “recently became
19    aware” of the San Diego Municipal Code Ordinance (“SDM Ordinance”) regulating
20    dockless vehicles and it’s purported direct conflict with two provisions of the California
21    Vehicle Code. But, the ordinance Plaintiffs wish to challenge became effective on June
22    16, 2019. Furthermore, during the motions to dismiss briefings, the provisions of the
23    California Vehicle Code were discussed by all Defendants and this very same SDM
24    Ordinance 1 was the subject of a Request to Strike City’s Purported Supplemental Authority
25    filed by Plaintiffs on July 8, 2019. (See Doc. No. 78; see also Doc. No. 77-1).
26
27
      1
       Chapter 8 of the San Diego Municipal Code, added new division 3, titled “Shared
28    Mobility Devices,” sections 83.0301 - 83.0313.
                                                   4
                                                                                   19cv0054 JM(BGS)
     Case 3:19-cv-00054-JM-BGS Document 132 Filed 01/19/21 PageID.2005 Page 5 of 6



1           Although Plaintiffs’ opening brief was silent regarding the Rule 16 standard, their
2     reply attempts to demonstrate good cause by stating they “engaged in informal discovery
3     through extensive settlement negotiations with the City, discussing the applicability of the
4     vehicle code to the SDM ordinance and Plaintiffs’ claims regarding the SDM ordinance’s
5     endorsement of storing vehicles on the public rights of way.” (Doc. No. 112 at 6.) The
6     court is not persuaded.     Plaintiffs provide plenty of detail regarding the settlement
7     negotiations occurring between the parties, yet little is provided in the way of an
8     explanation as to why this new claim was not included in the SAC filed on April 15, 2020.
9     Moreover, counsel assumed the risk of holding this new claim out as leverage during
10    settlement negotiations and chose to pursue this litigation strategy independently.
11          The court also finds that, having considered the four factors laid out in Pioneer,
12    Plaintiffs have not established there was excusable neglect surrounding the non-
13    compliance with the scheduled deadline. At first blush, an order permitting Plaintiffs to
14    file a motion to amend will not cause any significant prejudice to Defendant as Plaintiffs’
15    anticipated amendment relates to the same set of facts that were at issue in the original
16    complaint and will therefore not require voluminous discovery, but the Preemption Cause
17    of Action would be subject to a Rule 12(b)(6) motion and would further delay this
18    litigation. The authorized delay would also have an impact on the length of the judicial
19    proceedings, as a trial date has been set, fact discovery is set to close in a matter of weeks
20    and class certification briefs are due soon. The court is also not persuaded that Plaintiffs
21    could not have complied with the earlier deadline of May 22, 2020 by including the new
22    claim in the Second Amended Complaint because the information was known to them then.
23    There is, however, no evidence of bad faith by the Plaintiffs that would weigh against
24    allowing an amendment to the SAC.
25          Accordingly, the court finds that Plaintiffs have neither demonstrated the good cause
26    nor the excusable neglect necessary to modify the scheduling order. Because Plaintiffs
27    have failed to meet the standard set forth in Rule 16, the court will not address the
28

                                                    5
                                                                                    19cv0054 JM(BGS)
Case 3:19-cv-00054-JM-BGS Document 132 Filed 01/19/21 PageID.2006 Page 6 of 6
